internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 1-plr-167289-01 date date legend distributing controlled llc shareholder a shareholder b shareholder c trust d trust e trust f trust g trust h trust i trust j trust k state l state m business x business y operation z dear we respond to your letter dated date in which you requested rulings as to the federal_income_tax consequences of a proposed transaction specifically you requested rulings under sec_355 and sec_1361 of the internal plr-167289-01 revenue code additional information was received in a letter dated date the information submitted for consideration is summarized below distributing is an s_corporation incorporated in state l distributing is a calendar_year taxpayer and utilizes the accrual_method of accounting for book and tax purposes distributing has outstanding voting common_stock and non-voting common_stock shareholder a and trust d a_trust for the benefit of shareholder a’s children own of the outstanding voting and nonvoting distributing stock shareholders b and c together with trusts e f g h i j and k which are trusts for the benefit of shareholder b’s and shareholder c’s children own of the outstanding voting and nonvoting distributing stock distributing is principally engaged in business x and also conducts business y distributing conducts business x at several sites including operation z which possesses certain features that the other sites at which distributing conducts business x do not possess distributing has submitted financial information indicating that business x as operated by distributing has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years distributing wholly owns controlled a qualified_subchapter_s_subsidiary qsub incorporated in state m for the purpose of consummating the proposed transaction controlled has two classes of outstanding common_stock voting and nonvoting all of which is owned by distributing controlled will file its federal_income_tax returns on a calendar_year basis and will use the accrual_method of accounting distributing also wholly owns llc a state m limited_liability_company formed for the purpose of consummating the proposed transaction shareholders a b and c have disagreed on a number of fundamental business matters including the allocation of corporate resources to operation z the conflicts between the shareholders are having an adverse effect on the day-to-day operations of distributing distributing has proposed the transaction described below which will allow shareholder a to focus on business x at operation z thus eliminating the shareholder disputes proposed transaction distributing will contribute to llc the operation z assets and liabilities as well as an additional_amount for use as working_capital in operation z which will be determined by a formula apportioning distributing’s working_capital between operation z and its other operations distributing will transfer its ownership_interest in llc to controlled along with certain other assets and liabilities the transfers distributing will distribute all the controlled stock to shareholder a and trust d in exchange for all of their distributing stock the distribution plr-167289-01 within days following the distribution distributing will prepare its consolidated balance_sheet effective as of the date of the distribution within days after the distribution distributing may transfer additional assets to llc or llc may return assets to distributing as necessary to comply with the formula in step above true- up provision distributing controlled and llc generally will agree to indemnify each other for certain liabilities that include tax_liabilities for periods up to and including the tax_year of the distribution as specified in the tax_matters_agreement and plan_of_reorganization and certain non-tax liabilities specified in the plan_of_reorganization this provision is hereinafter referred to as indemnification agreement including liabilities created by shareholder breaches under the plan_of_reorganization certain environmental liabilities liabilities assumed as part of the proposed transaction and other shared contingent liabilities representations the taxpayer has made the following representations concerning the transfers and the distribution a b c d e f the fair_market_value of controlled stock and other consideration to be received by shareholder a and trust d in the distribution will be approximately equal to the fair_market_value of distributing stock surrendered by shareholder a and trust d in the exchange no part of the consideration to be distributed by distributing will be received by shareholder a or trust d as a creditor employee or in any other capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of distributing is representative of distributing's present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees the active_conduct of its share of all the integrated activities of business x conducted by distributing prior to consummation of the transaction the distribution of the stock of controlled is carried out for the following corporate business_purpose to enable the corporation to resolve management systemic and other problems that are exacerbated by distributing’s operation of its current businesses under unified ownership the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or controlled plr-167289-01 g h i j k l m n o there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the liabilities assumed as determined under sec_357 by controlled the liabilities assumed as determined under sec_357 in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred for purposes of this representation the contingent liabilities under the true-up provision and the indemnification provisions included in the plan_of_reorganization and the tax_matters_agreement are not treated as assumed_liabilities no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled stock except for the true-up provision the contingent indemnification obligations that appear in the plan_of_reorganization and the tax_matters_agreement and the continuing transactions between distributing and controlled payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv no distributing shareholder will hold immediately after the distribution disqualified_stock within the meaning of sec_355 which constitutes a percent or greater interest in distributing or controlled the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the combined voting power of all classes of stock entitled to vote of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled plr-167289-01 rulings for federal tax purposes llc will be disregarded as an entity separate from its owner provided that no election will be made to treat the llc as a corporation sec_301_7701-2 a all of the assets liabilities and items of income deduction and credit of controlled a qsub will be treated as assets liabilities and items of income deduction and credit of distributing accordingly the transfers will be disregarded for federal_income_tax purposes sec_1_1361-4 the transfers followed by the distribution will be a reorganization within the meaning of sec_368 distributing and controlled will each be a party to the reorganization within the meaning of sec_368 sec_1_1361-5 example distributing will recognize no gain_or_loss upon the transfer of assets subject_to liabilities to controlled in exchange for the stock of controlled sec_361 and sec_357 no gain_or_loss will be recognized by controlled upon the receipt of the assets from distributing in exchange for the stock of controlled sec_1032 the basis of each of the assets received by controlled in the transaction will equal the basis of such assets in the hands of distributing immediately prior to the transfers sec_362 the holding_period of each of the assets to be received by controlled in the transaction will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by distributing upon the distribution sec_361 no gain_or_loss will be recognized by shareholder a or trust d upon the distribution sec_355 the basis of the controlled stock to be received by shareholder a and trust d will be the same as the basis of the distributing stock surrendered by each in exchange therefor sec_358 the holding_period of the controlled stock received by shareholder a and trust d will include the holding_period of the distributing stock surrendered in exchange therefor provided that the distributing stock is held as a capital_asset on the date of the exchange sec_1223 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_312 and sec_1_312-10 plr-167289-01 payments made by distributing to controlled or llc or by controlled or llc to distributing under the true-up provision will be treated as occurring immediately before the distribution at a time when controlled was a qsub payments made by distributing to controlled or llc or by controlled or llc to distributing under the tax_matters_agreement and plan_of_reorganization regarding tax_liabilities that i have arisen or will arise for a taxable_period ending on or before the distribution or for a taxable_period beginning before and ending after the distribution and ii will not become fixed or ascertainable until after the distribution will be treated as occurring immediately before the distribution at a time when controlled was a qsub controlled will be subject_to sec_1374 with respect to any asset transferred to controlled to the same extent distributing was subject_to sec_1374 with respect to such asset for purposes of sec_1374 the recognition_period for controlled will be reduced by the portion of distributing’s recognition_period that expired prior to the transfer of these assets to controlled sec_1374 and ann 1986_51_irb_22 the distribution of controlled to shareholder a and trust d will terminate the qsub election with respect to controlled sec_1361 treas reg a iii controlled may without requesting the commissioner’s consent make an s election before the expiration of the five year period described in sec_1361 and treas reg c provided that i immediately following the termination controlled is otherwise eligible to make an s election and ii the election is made effective immediately following the termination of the qsub election sec_1_1361-5 and sec_1 c example any momentary ownership by distributing of the stock of controlled on the day of termination of the qsub election in connection with a corporate separation to which sec_368 applies will not require distributing to consent to controlled’s s election terminate controlled’s s election under sec_1362 or prohibit controlled from being eligible under sec_1361 to make an s election under sec_1362 provided controlled satisfies the other requirements for making an election no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings specifically we express or imply no opinion concerning whether distributing is a valid s_corporation or whether controlled is otherwise eligible to be an s_corporation we express no opinion concerning the tax treatment of non-tax indemnification payments made under the indemnification agreement plr-167289-01 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely yours mark s jennings chief branch office of associate chief_counsel corporate cc
